Citation Nr: 1241250	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, to include as secondary to a low back disorder.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The evidence of record shows that the Veteran served on active duty from February 1969 to August 1969.  He then had additional ACDUTRA from June 6, 1970 to June 21, 1970, from July 8, 1972 to July 23, 1972, and from July 21, 1973 to August 4, 1973.  He also had a period of inactive duty for training (INACDUTRA) from February 6, 1971 to September 30, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in pertinent part denied service connection for a back disorder and for paranoid schizophrenia based on a finding that new and material evidence had not been submitted to reopen the previously denied claims.

The Veteran presented testimony before a decision review officer at the RO in April 2006.  A transcript of the hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  Because of that holding, the Board has re-characterized the claim for service connection for paranoid schizophrenia to one of service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.

In April 2008, the Board reopened the claim for service connection for a back disorder and then remanded the case for development and re-adjudication.  In June 2010, the Board again remanded the case for development.  In December 2011, the Board reopened the claim for service connection for paranoid schizophrenia, or other acquired psychiatric disorder and remanded the case again for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that during the February 2012 VA mental disorder examination discussed below, the VA examiner concluded that the Veteran's paranoid schizophrenia was severe enough to render him unemployable.  See February 2012 VA examination report.  The Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the Board's grant of service connection for paranoid schizophrenia, the issue is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, paranoid schizophrenia, is related to an injury during INACDUTRA.  

2.  A low back disorder was not present in service or for many years thereafter, and is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, paranoid schizophrenia, was incurred in INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  A low back disorder was not incurred or aggravated during active duty, ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disorder.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2004 letter, issued prior to the adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, in March 2006, May 2007, April 2008, February 2009 and June 2010 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the March 2006 and subsequently issued letters were sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in February 2010, May 2011 and September 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Board notes that the Veteran reported treatment at the VA Medical Center in Queens, New York (Queens VAMC) in 1974.  The RO requested treatment records from 1974 from the Queens VAMC, but received a response from the Center that no such records were available.  See August 2010 Formal Finding of Unavailability.

In addition, the Board remanded the claim in June 2010 and December 2011, so that a complete VA examination of the Veteran's low back and opinion could be obtained, and so that the Veteran's periods of service, including all periods of ACDUTRA and INACDUTRA, as a member of the U.S. Marine Corp Reserves, could be verified.  The requested examination and opinion were obtained in December 2010.  The National Personnel Records Center (NPRC) responded to the Board's request with documentation showing that the Veteran served on active duty from February 1969 to August 1969, a period of extended active duty in March 1970, and that he served on ACDUTRA from June 6, 1970 to June 21, 1970, from July 8, 1972 to July 23, 1972, and from July 21, 1973 to August 4, 1973.  These documents also show that the Veteran participated in drills during INACDUTRA from February 1971 to September 30, 1971.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Acquired Psychiatric Disorder

The Veteran contends that he suffered a back injury during active duty for training, and that after the injury, he became withdrawn, suspicious of others, and socially isolated, and that he had a change in emotional functioning.

Service treatment records show that the Veteran was treated for low back pain following a fall in June 1971, while performing a drill during INACDUTRA.  However, service treatment records are negative for any evidence of psychiatric complaints after the back injury, or any other complaints, treatment or diagnosis of a psychiatric disorder during any period of service.  In a March 1973 medical history questionnaire, the Veteran checked "NO" to a history of nervous trouble of any sort.  

An August 1980 Social Security Administration (SSA) decision shows that the Veteran was granted entitlement to supplemental security income (SSI) beginning in July 1980, but does not state the basis for entitlement to the benefits.
In his February 1983 claim, the Veteran reported that his paranoid schizophrenia had started in 1976 or 1977.  

In a June 1983 statement, the Veteran's private physician reported having seen the Veteran for the first time in June 1982, when he gave a history of experiencing a nervous breakdown in 1982.  
A July 1983 letter from a psychiatrist at the South Beach Psychiatric Center indicates that the Veteran was admitted to the Center in April 1980 with symptoms of withdrawal and isolation.  His judgment was poor and his insight was limited.  The psychiatrist opined that the claimant was not employable at that time, due to his psychiatric symptoms.

A December 1990 letter from the Brooklyn Center for Psychiatric Therapy indicates that the Veteran had received treatment there since March 1984, and that he had a long history of chronic anxiety.

In a March 2004 statement, the Veteran's private physician stated that the Veteran had been treated since October 1992, and that his diagnosis was schizophrenia, paranoid type, chronic.  He also gave a detailed description of the medicine the Veteran had been prescribed for his disorder.

Outpatient treatment records from the VA Medical Center in San Juan, Puerto Rico dated from May 2006 to June 2010 show that the Veteran has been treated for depression and paranoid schizophrenia, and that he reported being treated for psychiatric symptoms for over 15 years.  

The Veteran was afforded a VA mental disorders examination in February 2012 in response to his claim.  He reported again that he injured his back during a military drill in 1971, and that since that time, he had been socially isolated and unable to trust anybody.  He also reported that he experienced his first psychotic break in the early 1970's while attending community college.

The examiner diagnosed the Veteran with schizophrenia, paranoid type, and opined that it at least as likely as not began while the Veteran was serving on active duty.  In rendering his opinion, he noted that the Veteran was fully functioning prior to his military service; that he reported becoming socially isolative, withdrawn, fearful and untrusting of contact with others after hurting his back in a training exercise; and that there was ample documentation of treatment for the Veteran's condition.

The Veteran has consistently reported on VA and private examination, as well as in statements during the pendency of the appeal, that he started experiencing psychiatric symptoms following his in-service back.  The Veteran is competent to report the specifics of his injury and his subsequent symptoms.  Furthermore, his report has not changed since his initial claim in 1983.  Therefore, the Board finds his reports credible.  The Veteran has also provided competent evidence of a continuity of symptomatology, and the February 2012 VA examiner has also provided a medical opinion linking his current psychiatric disability to his injury in service.  There is no medical opinion against that of the VA examiner, and that opinion was based on an accurate history and supported by an implicit rationale; it is thus adequate and weighs the evidence in favor of a finding that a current psychiatric disability, namely paranoid schizophrenia, was incurred in service.

There is evidence against the claim, inasmuch as the contemporaneous record does not document a psychiatric disability for many years after service.  The evidence is, however, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Low Back Disorder

The Veteran contends that he has experienced continuous low back pain since he injured his back in service after falling during an obstacle course exercises while on inactive duty for training.  

A back disorder was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty or ACDUTRA.  

Service treatment records show that the Veteran was treated for low back pain following a fall in June 1971, while performing a drill during INACDUTRA.  
X-rays were negative for any back condition, there was no spasm, and gait was within normal limits.  He was diagnosed with a contusion in the lumbosacral area.  The remainder of the service treatment records are negative for any complaints, treatment or diagnosis related to the Veteran's back.  Indeed, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of an actual low back disability.

Moreover, the medical evidence of record does not show that the Veteran sought treatment immediately following his separation from service or for many years thereafter.  Therefore, the Board finds that a low back disorder did not manifest in service or for many years thereafter. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a low back disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

The Board does acknowledge the contentions of the Veteran that he developed a low back disorder in service and had a continuity of symptomatology thereafter.  In this regard, the Veteran testified during his April 2006 RO hearing that his back had continued to hurt him ever since he injured it by falling during an obstacle course while on inactive duty for training.  The Veteran also reported that he suffered from back problems as a result of his in-service injury in a March 2004 statement.

The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter, although he is not competent to provide a diagnosis or an etiological opinion.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has continued to have back problems since service.  However, his allegations are inconsistent with the contemporaneous record.  In this regard, although the Veteran was treated for low back pain during ACDUTRA, he was never diagnosed with a low back disability in service.  Furthermore, there is no evidence of a low back disability until 2006.  Specifically, a January 2006 magnetic resonance imaging (MRI) of the lumbar spine showed evidence of a focal lesion involving the body of L3, possibly representing an atypical hemangioma, but a focal neoplastic lesion could not be totally excluded.  In addition, outpatient treatment records from the VA Medical in San Juan, Puerto Rico do not show treatment or complaints related to a low back disability, and in March 2009, the VA was notified by the VA Medical Center in Brooklyn, New York that there were no records of treatment for the Veteran's back.  There is no other medical evidence of record, VA or private, which indicates that the Veteran's current low back disability is related to his active military service.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

Moreover, the Board notes that the Veteran's own statements regarding the onset of his current low back disorder are inconsistent.  In this regard, although the Veteran has reported that he continued to experience back pain after service, he also reported during his December 2010 VA examination, discussed further below, that he did not have any low back pain or seek any treatment for his low back until 2006.  Therefore, the Board finds that the Veteran's reported history regarding the onset of his low back disorder to be not credible. 

In addition to the lack of evidence showing that a low back disorder manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service, and the Veteran's reported history regarding the onset of the disorder has been found not credible.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

Moreover, the Veteran was afforded a VA in December 2010, in response to his claim.  The Veteran reported that while participating in summer camp training for the Marines in the early 1970's he fell on an obstacle course and had subsequent back pain.  He reported further that he was treated for the back pain at the clinic with pain medication and was put on light duty for a few days, after which, he returned to Reserves training until it was completed in 1974.  He recalled that he was able to perform the remainder of the training and that he did not see any other doctors for his back.  The Veteran also reported that he did not seek treatment for his low back condition after his initial injury in the 1970's until he saw his private physician in Puerto Rico in 2006, who ordered an MRI for him.  He denied any low back pain throughout the 70's, and also reported that he did not experience low back pain while working as a messenger in Manhattan in the 1980's, where he was required to go up and down subway steps, ride subways and deliver letters.  He also denied low back pain during the 90's.  He reported that his first episode of low back pain after the year 2000 was in 2006 in Puerto Rico, and he could not recall any incident or trauma that caused the low back pain.  He also could not remember if he was given any medication, but he knew that he had not had any physical therapy.  He also denied any VA treatment for his low back.

The examiner diagnosed a focal lesion based on MRI results, hemangioma versus neoplasm, mild scoliosis, and mild lumbar spondylosis.  The examiner opined that the Veteran's diagnoses are less likely than not related to a an injury to his back while on duty in the Marine Corps Reserves, and that is less likely than not that there was any permanent residual from his in-service back injury.  In rendering his opinion, he noted that there was no record of the diagnosed conditions in the claims file.  He also noted that the Veteran had a long gap with no recurrence of back pain or treatment for his back from the time of his injury in service until 2006, and that even at the time of the examination, the Veteran's back pain was transient and intermittent, with only the recent episode in2006.  The examiner also noted that some of the changes on the MRI, such as mild spondylosis, were consistent with age-related changes, and that the scoliosis seen in the imaging study could have been positional or related to a transient muscle spasm at the time, or it could just be a mild congenital scoliosis.  There is no contrary medical opinion of record, and the opinion was based on an accurate history and supported by an implicit rationale; it is thus adequate.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disorder is not warranted.


ORDER

Service connection for paranoid schizophrenia is granted.

Service connection for a low back disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


